2014 OCT 2 !     Ail
                                                                                                        A '
                                                                                                                  VA S IilGTO.i.4




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                                      DIVISION II

 STATE OF WASHINGTON,                                                                No. 44332 -5 -II


                                        Appellant,


         v.



 DWAYNE PAUL STEWART,                                                         UNPUBLISHED OPINION


                                        Respondent.


        JOHANSON, C. J. —          The State of Washington appeals the superior court' s order amending

Dwayne Paul Stewart'        s    offender      score      for his third degree domestic      violence (   DV)   assault




conviction. The State argues that the superior court should have included Stewart' s other current

offense, a misdemeanor fourth degree DV assault, in the third degree DV assault' s offender score


because under RCW 9. 94A.589( 1)( a), the fourth degree DV assault was a " prior conviction for a

repetitive   domestic    violence offense"          for   purposes of   RCW 9. 94A.525( 21)(   c) ( emphasis added).




        Because Stewart has served the entirety of his sentence and that sentence was identical to

the sentence the trial court originally imposed when Stewart' s offender score included the fourth

degree DV     assault,   this   case   is   moot.    Although this issue could be characterized as a matter of


continuing and substantial public interest, we decline to consider this issue in light of our recent

decision in State   v.   Rodriguez, No. 44417 -8 -II (Wash. Ct.              App.,   Oct. 7, 2014),   which addresses



this identical issue.
No. 44332 -5 -II



        Accordingly, this appeal is dismissed as moot.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2. 06.040,

it is so ordered.




 We   concur: